DETAILED ACTION
The Amendment filed 12/7/2021 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-8 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 5-8 and 10 are apparatus claims which depend from the independent method claim 1. Claims which recite both an apparatus and the method steps of using the apparatus are indefinite. See MPEP § 2173.05(p)(II).
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 5, and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ehara (US 5,428,220). Ehara discloses a method for sorting micro- and nano-fibers in suspension in an aerosol containing fibers of different sizes (r, r1) and , by unipolar ion diffusion (see col. 7, lines 4-18 indicating that the diffusing and colliding particles in the aerosol are charged); application of an electrical field (see col. 4, lines 58-65) between two electrically conductive surfaces of
revolution (1, 14), arranged with their axis vertical (see Fig. 1) and defining a space (24)
between them, the electrical field being directed from the outer surface to the inner
surface (see col. 4, lines 58-67 and col. 5, line 50); introduction of an aerosol flow from
an input ( at 13) on top between the two surfaces of revolution (see col. 5, lines 17-20),
the flow of the air flow being non-turbulent in the space between surfaces of revolution
(see col. 5, lines 27-33); the air flow circulating from an input on top between the two
surfaces of revolution to an output (at 15) below (see Fig. 1), delimited by an output tube (15) arranged below between the two surfaces of revolution; simultaneously, rotation at a given velocity of the surfaces of revolution and of the output tube (see col. 5, lines 12-16); recovery of the part of air flow charged with fibers and circulating inside the output tube (see col. 5, lines 25-30 and 50-55), the fibers recovered in the part of air flow being separated from the non-fibrous particles initially present in the aerosol and ejected by the centrifugal force out of the output tube.  Ehara detects and measures a concentration in terms of number of fibers in air (see col. 7, lines 34-42). Ehara also discloses two electrically conductive surfaces of revolution (1, 14), with their axis vertical and defining a space between them; - means for applying an electrical field between the two surfaces, the field being directed from the outer surface to the inner surface (see col. 4, lines 58-67 and col. 5, line 50): means for introducing an aerosol flow of fibers in suspension in an aerosol likely to contain non-fibrous particles, from an input on top .
Allowable Subject Matter
Claims 2-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 6, 8, and 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 12/7/2021 have been fully considered but they are not persuasive.
The applicant states that claims 5-8 and 10 are not indefinite because they are directed to the capabilities of a system.  The examiner disagrees with the applicant.  Claims 5-8 and 10 include specific actions including the “charging of the particles in suspension in the aerosol, by unipolar ion diffusion.”  Therefore, claims 5-8 and 10 are indefinite.
The applicant states that Ehara does not anticipate claim 1 because it does not relate to the separation of fibers and non-fibrous particles in a same aerosol, and it does .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
  Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK HEWEY MACKEY whose telephone number is (571)272-6916. The examiner can normally be reached M - F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on 571-272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK H MACKEY/           Primary Examiner, Art Unit 3653